Case 9:19-cv-81160-RS Document 934 Entered on FLSD Docket 05/21/2021 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                              Case No. 9:19-cv-81160-RS




   APPLE INC.,

                         Plaintiff,

        v.

   CORELLIUM, LLC,

                       Defendant.



    PLAINTIFF APPLE INC.’S OPPOSITION TO DEFENDANT CORELLIUM, LLC’S
        MOTION FOR PROTECTIVE ORDER OBJECTING TO GABE ZELDIN
Case 9:19-cv-81160-RS Document 934 Entered on FLSD Docket 05/21/2021 Page 2 of 6




         A year and a half ago, the parties agreed upon a Protective Order to govern the disclosure
  of confidential material in this case, which the Court then entered. ECF No. 50. Under that Order,
  up to three officers or employees of the party receiving discovery can view material the producing
  party has designated confidential absent “an objectively reasonable concern” from the producing
  party that the officer or employee will, “advertently or inadvertently, use or disclose Discovery
  Materials” in a manner contrary to the Protective Order. Id. ¶¶ 8(b)(ii), 12(b)–(c). Until April
  2021, Apple had only disclosed one employee—an in-house counsel—to review confidential
  material, and Corellium did not object. Ex. A (E. Nightingale Dawson Decl.) ¶ 5. In the lead-up
  to trial, Apple disclosed a second in-house attorney—Gabe Zeldin—to whom it wanted to disclose
  confidential material. Id. ¶ 7. Corellium initially did not object, but then—weeks later—suddenly
  asserted that it did not believe Mr. Zeldin should be given such access. Id. ¶¶ 7, 8. Corellium did
  not, however, identify any specific concern about Mr. Zeldin, in particular, let alone “an
  objectively reasonable concern” that Mr. Zeldin will “advertently or inadvertently, use or disclose
  Discovery Materials” in a manner contrary to the Protective Order. Id. ¶ 8. Corellium’s motion
  does not identify such a concern either, and must accordingly be denied.
  I.     BACKGROUND
         On December 13, 2019, the Court entered the Parties’ agreed-upon Protective Order. ECF
  No. 50. The Protective Order states that the parties may choose to designate confidential material
  as “confidential,” “confidential – attorneys’ eyes only,” or “confidential – outside attorneys’ eyes
  only – source code.” ECF No. 50 at ¶¶ 2(e), 7. The latter two categories may be reviewed only
  by outside counsel and certain other authorized persons working with outside counsel. Id. ¶¶ 9(b),
  10(c). Discovery material designated “confidential,” however, may be disclosed to “[n]ot more
  than three (3) representatives of the Receiving Party . . . who may be, but need not be, in-house
  counsel for the Receiving Party.” Id. ¶ 8(b)(ii). Prior to disclosing confidential material to a
  Receiving Party representative, the Receiving Party must give written notice of the intent to
  disclose confidential materials along with the representative’s: (i) name; (ii) curriculum vitae;
  (iii) employer name and title; (iv) consulting relationships; (v) patent applications; and (vi) a list
  of cases in which the recipient has testified. Id. ¶ 12(a)(i)–(vi). Corellium has designated almost
  its entire document production—including 99% of the Corellium-produced trial exhibits—either
  “confidential” or “highly-confidential, attorney’s eyes only.” Ex. A ¶¶ 3–4.
         Early in the case, Apple designated one in-house attorney, Jesse Koehler, to receive access


                                                    1
Case 9:19-cv-81160-RS Document 934 Entered on FLSD Docket 05/21/2021 Page 3 of 6




  to Corellium’s confidential information. Id. ¶ 5. Corellium raised no objection to Mr. Koehler.
  Id. Corellium, in turn, designated two employees, CEO Amanda Gorton and Chief Architect
  Stanislaw Skowronek, to receive access to Apple’s confidential information. Id. ¶ 6. Corellium
  attempted to designate a third employee, Chief Technology Officer Chris Wade, but Mr. Wade
  refused to comply with the procedures required by the Protective Order, see generally ECF No.
  185 (Apple Mot. to Sustain Obj.), and the Court subsequently sustained Apple’s objection to Mr.
  Wade’s access to confidential information due to his failure to comply with the Order, ECF No.
  209 (granting without prejudice ECF No. 185). See Feb. 27, 2020 Hr’g Tr. at 168–71.
          Trial in this matter is scheduled for July 6, 2021. ECF No. 898. On April 6, 2021, Apple
  provided Corellium with written notice that it intended to disclose Corellium’s confidential
  discovery materials to Gabe Zeldin, an in-house attorney at Apple, in connection with Apple’s
  preparation for trial. Ex. B at 2. Under the Protective Order, Apple’s notice started a 7-day clock
  during which Corellium could object to disclosure to Mr. Zeldin only “for good cause,” defined as
  “an objectively reasonable concern that the Person will, advertently or inadvertently, use or
  disclose Discovery Materials in a way or ways that are inconsistent with . . . this Order.” ECF No.
  50 ¶ 12(b)–(c). Corellium made no objection within seven days, and, accordingly, by the terms of
  the Protective Order, Mr. Zeldin was “deemed approved.” Id. Thereafter, as contemplated by the
  Protective Order, Mr. Zeldin executed Exhibit A thereto, which Apple returned to Corellium, and
  began reviewing confidential discovery material. See Ex. B at 1; Ex. C; see also ECF No. 50
  ¶¶ 8(b)(ii), 12(d).
          On May 3, 2021, approximately a month after Apple initially designated Mr. Zeldin, and
  three weeks after he was deemed approved, Corellium suddenly and for the first time objected to
  the disclosure of confidential information to Mr. Zeldin. Ex. D at 2. While the Protective Order
  does permit a Producing Party to raise an objection to a designated person’s “continued access,” it
  again permits such an objection only for “good cause.” ECF No. 50 ¶ 12(e). Corellium, however,
  gave no reason for why its position changed, Ex. D at 2, and even when the parties conferred,
  Corellium offered no specific concerns about Mr. Zeldin, Ex. A ¶ 8. Instead, the entire basis of
  Corellium’s objection—as confirmed in its motion—is Corellium’s belief that Apple’s one in-
  house attorney, together with its outside counsel, constitute “enough” lawyers to advise Apple
  regarding its trial strategy. See ECF No. 927 at 2, 8; see also Ex. A ¶ 8; Ex. D at 2.



                                                   2
Case 9:19-cv-81160-RS Document 934 Entered on FLSD Docket 05/21/2021 Page 4 of 6




  II.    CORELLIUM HAS FAILED TO DEMONSTRATE “GOOD CAUSE” TO DENY
         ACCESS
         Corellium has not come close to demonstrating “good cause” to deny Apple’s in-house
  attorney access to confidential materials under the Protective Order. Corellium provides no
  “objectively reasonable concern” that Mr. Zeldin will “advertently or inadvertently, use or disclose
  Discovery Materials in a way or ways that are inconsistent with . . . this Order.” ECF No. 50
  ¶ 12(c). Corellium has not identified any reason to believe Mr. Zeldin will not comply with the
  Protective Order. Nor has it identified any reason to believe Mr. Zeldin will violate his legal oaths
  by using or disclosing confidential Corellium information in an impermissible way. Instead,
  Corellium seeks to arbitrarily reduce the Protective Order’s contemplated three party
  representatives with access to confidential information to one. This inappropriate, tactical misuse
  of the Protective Order should not be countenanced.
         Corellium’s arguments regarding Apple’s counsel’s supposed lack of need for access are
  wholly misguided. Apple, like many companies, is advised by in-house counsel as well as outside
  counsel. Outside counsel cannot make every litigation decision—some decisions are exclusively
  within the client’s purview. See, e.g., ABA Model Rules of Professional Responsibility 1.2, Client-
  Lawyer Relationship. Given that Corellium has designated a very large portion of its production
  “confidential,” it is difficult for in-house counsel to meaningfully understand the case, let alone
  advise their in-house clients, without access to confidential information. As Apple prepares for
  trial, it is utterly reasonable for two in-house attorneys to share this role. Preventing Mr. Zeldin
  from reviewing the majority of trial evidence would prejudice Apple by putting improper
  procedural restrictions on its access to evidence. Moreover, Corellium retains full protection for
  its most highly confidential information, including its technical operations and source code, as
  those remain subject to review by outside counsel only. ECF No. 50 ¶¶ 9, 10.
         Corellium argues that, notwithstanding the Protective Order’s express contemplation that
  Apple could designate three in-house attorneys to access confidential materials, Mr. Zeldin should
  be denied such access because his role as in-house counsel renders him unable to
  “compartmentalize the confidential information of a competitor.” ECF No. 927 at 7. Courts have
  long rejected this sort of blanket objection, recognizing rightly that denying in-house attorneys
  access to confidential material due to “their status as in-house counsel is error.” U.S. Steel Corp.
  v. United States, 730 F.2d 1465, 1469 (Fed. Cir. 1984); see also In re Deutsche Bank Tr. Co. Am.,
  605 F.3d 1373, 1378 (Fed. Cir. 2010). Instead, “[w]hether an unacceptable opportunity for
                                                   3
Case 9:19-cv-81160-RS Document 934 Entered on FLSD Docket 05/21/2021 Page 5 of 6




  inadvertent disclosure exists . . . must be determined . . . by the facts on a counsel-by-counsel
  basis.” U.S. Steel Corp., 730 F.2d at 1468. Corellium, however, provides no facts with respect to
  Mr. Zeldin, making such a counsel-by-counsel analysis impossible.
         Nor is Mr. Zeldin rendered ineligible by the fact that, three years ago, Apple considered
  acquiring Corellium. Corellium was well aware of its prior negotiations with Apple when it
  voluntarily agreed to a Protective Order allowing the disclosure of confidential information to up
  to “three (3) representatives of the Receiving Party,” including “in-house counsel for the Receiving
  Party.” ECF No. 50 ¶ 8(b)(ii). If Corellium was actually concerned that allowing access to
  confidential information to two in-house attorneys was materially different than allowing such
  access to one in-house attorney, Corellium could have sought different terms in December 2019.
  As it stands, however, Corellium’s motion is nothing more than an attempt to unilaterally narrow
  the scope of the agreed-upon Protective Order on the eve of trial to make litigation more difficult
  for Apple.
  III.   CONCLUSION
         For the foregoing reasons, Apple respectfully requests the Court deny Corellium’s Motion
  for Protective Order.1




  1
    In addition to the substantive merits, Corellium’s 8-page motion exceeds this Court’s 5-page
  limit. See ECF No. 34 (Order Setting Discovery Procedure) ¶ 2. Failure to comply with the
  Court’s discovery procedures constitutes an independent ground for denying the motion. Id.

                                                   4
Case 9:19-cv-81160-RS Document 934 Entered on FLSD Docket 05/21/2021 Page 6 of 6




   Dated: May 21, 2021                             Respectfully Submitted,


   Michele D. Johnson*                             s/ Martin B. Goldberg
   michele.johnson@lw.com
   LATHAM & WATKINS LLP                            Martin B. Goldberg
   650 Town Center Drive, 20th Floor               Florida Bar No. 0827029
   Costa Mesa, CA 92626                            mgoldberg@lashgoldberg.com
   (714) 540-1235 / (714) 755-8290 Fax             rdiaz@lashgoldberg.com
                                                   Emily L. Pincow
   Sarang Vijay Damle*                             Florida Bar. No. 1010370
   sy.damle@lw.com                                 epincow@lashgoldberg.com
   Elana Nightingale Dawson*                       LASH & GOLDBERG LLP
   elana.nightingaledawson@lw.com                  100 Southeast Second Street
   LATHAM & WATKINS LLP                            Miami, FL 33131
   555 Eleventh Street NW, Suite 1000              (305) 347-4040 / (305) 347-4050 Fax
   Washington, DC 20004
   (202) 637-2200 / (202) 637-2201 Fax

   Andrew M. Gass*
   andrew.gass@lw.com
   Joseph R. Wetzel
   joe.wetzel@lw.corm
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   Gabriel S. Gross*
   gabe.gross@lw.com
   LATHAM & WATKINS LLP
   140 Scott Drive
   Menlo Park, CA 94025
   (650) 463-2628 / (650) 463-2600 Fax

   *Admitted pro hac vice

                                 Attorneys for Plaintiff APPLE INC.



                                               5
